Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of February 3, 2021 has been received and entered.  With the entry of the amendment, claims 4, 5 and 12 are canceled, claim 9 is withdrawn, and claims 1-3, 6-8, 10-11, and 13-20 are pending for examination.

Election/Restrictions
Claim 9 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 23, 2020.
 
Claim Objections
The objection to claim 4 is withdrawn, as claim 4 was canceled by the amendment of February 3, 2021.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 13 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, line 2, this claim depends from canceled claim 5, so it is unclear what is intended.  For the purpose of examination, the claim has been treated as depending from claim 1, but applicant should clarify what is intended, without adding new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, et al, “CMAS corrosion and thermal cycle of Al-modified PS-PVD environmental barrier coating” (hereinafter Zhang article).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 6: In the process of Zhang article, the temperature is indicated as being raised at a rate of 10 degrees C/min (for the heating to 1300 degrees C, note section 2, pages 15960-15961), in the range of claim 6, meeting the requirements of the claim of having a temperature raised during the process.
Claim 16: Zhang article provides that the silicon layer has a thickness of 50 microns, in the claimed range (section 2, page 15960).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang article as applied to claims 1-3, 6-8, 10, 14 and 16-20  above, and further in view of Zhang, et al “Oxidation and thermal shock resistant properties of Al-modified environmental barrier coating on SiCf/SiC composites” (hereinafter Zhang2 article).
Claim 11: As to the operating parameters of the magnetron sputtering method, Zhang article provides applying the aluminum film layer by magnetron sputtering (note section 2, page 15960), but does not give the parameters.  Zhang2 article describes applying an aluminum film layer by magnetron sputtering to a substrate as part of an environmental barrier coating (abstract, section 2, page 13076), where the parameters were described as including a direct current of 3 A with an aluminum target and a voltage of 150 V (section 2, page 13076).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang article to use the operating parameters of current of 3 A with an aluminum target and a voltage of 150 V as suggested by Zhang2 article with an expectation of providing a predictably acceptable aluminum film layer since Zhang article deposits an aluminum film layer as part of an environmental barrier coating formation with magnetron sputtering, and Zhang2 article also deposits an aluminum film layer as part of an environmental barrier coating formation with magnetron sputtering, and indicates parameters to use of a current of 3 A with an aluminum target and a voltage of 150 V, and this would be understood to provide a target current of 3 A, in the claimed range, and since the described voltage is 150 V would suggest a voltage for the bias voltage of 150 V, in the claimed range.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang article as applied to claims 1-3, 6-8, 10, 14 and 16-20  above, and further in view of Spitsberg et al (US 2006/0280954).
Claim 15: As to the thickness of the mullite layer and the rare earth silicate layer, Zhang article provides applying mullite layer in a thickness of 50 microns, in the claimed range (note section 2, page 15960), and gives the thickness of the rare earth silicate layer of 50 microns, smaller than the claimed range (note section 2, pages 15959-15960). However, Spitsberg also notes providing an environmental barrier coating system (abstract), with a silicon containing substrate (including SiC containing CMC) (0029), with a first layer comprising silicon of 25-152 microns thick, a second layer on top of the first layer of mullite of 25-152 microns thick, and a third layer on top of the second layer of rare earth silicate of 25-762 microns thick is provided (0039-0042) and then a further protective layer provided (0043, figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang article to provide a rare earth silicate layer of a thickness of 25-762 microns as suggested by Spitsberg with an expectation of providing a predictably acceptable rare earth silicate layer thickness since Zhang article deposits a rare earth silicate layer as part of an environmental barrier coating formation, and Spitsberg deposits a similar silicon containing layer, mullite layer and then rare earth silicate layer system as part of an environmental barrier coating formation and indicates the rare earth silicate layer thickness can be 25-762 microns, giving suggested known thicknesses to use for such layer.  It would have been obvious to optimize from the taught range to find an optimum thickness, and this would give a value in the  claimed range. In the case where the claimed ranges "overlap or lie prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 1-3, 6-8, 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spitsberg et al (US 2006/0280954) in view of Zhang, et al, “CMAS corrosion and thermal cycle of Al-modified PS-PVD environmental barrier coating”, Mechnich “Y2SiO5 coatings fabricated by RF magnetron sputtering” (hereinafter Mechnich article) and Jiang, et al “Hot Corrosion of RE2SiO5 with different cation substitution under calcium-magnesium-aluminosilicate attack” (hereinafter Jiang article).
Claims 1-3, 7-8, 10, 14 and 17-20: Spitsberg notes providing an environmental barrier coating system (abstract), where a silicon containing substrate 30 (including SiC containing CMC)  (as desired by claim 20) can be provided (0029, 0039, figure 2), where the surface of the substrate can be provided with a first layer 50 comprising silicon (and since nothing else required can be simply silicon) of 25-152 microns thick (as desired by claim 18)  (0040, figure 2), a second layer 58 of mullite can be coated on the surface  the first layer by thermal spray methods, such as air plasma spray (as desired by claims 8, 17), with the second layer 25-152 microns thick (figure 2, 0041), and a third layer 66 containing rare earth silicate (where nothing else required so can be simply rare earth silicate) can be coated on the surface of the second layer by thermal spray methods such as air plasma spray (as desired by claims 1, 7, 14), with the third layer 25-762 microns thick (figure 2, 0042), where the rare earth silicate can be Yb-monosilicate, for example, so Yb2SiO5 (as desired by claim 1) or material such as yttrium monosilicate can also be used (0026), and then a further protective layer 74 as 
Spitsberg does not specifically teach applying an aluminum layer and heat treating to form aluminate layer as claimed to form the protective aluminate layer.
Zhang article provides a method of forming an environmental barrier coating (abstract). The method includes providing a silicon-carbide based composite substrate, where the surface of the substrate is coated with a silicon layer by thermal spraying in the form of plasma spraying-physical vapor deposition (PS PVD) method, and the surface of the silicon layer is coated by a mullite layer by PS PVD method,  and the surface of the mullite layer is coated with a rare earth silicate layer of Yb2SiO5 by the thermal spraying method of PS PVD, and the layers understood to be applied in sequence so as to coat the layers on top of each other (note abstract, section 2, pages 15959-15960, figure 2). Zhang article further describes applying an aluminum film layer on a surface of the rare earth silicate (so ceramic) layer with a thickness of 5 microns and by a magnetron sputtering method (note abstract, section 2, page 15960, figure 2).  The applied aluminum layer is heat treated  with holding at a temperature of 700 degrees C for 2 hours, and 800 degrees C for 1 hour (giving holding at a temperature of 
Furthermore, Mechnich article describes how yttrium monosilicate Y2SiO5 coatings as a material for environmental barrier coatings will react with alumina (Al2O3) (in this case a substrate with alumina) at high temperatures of 1573 K (about 1300 degrees C) and 1673 (about 1400 degrees C), including described for 1673 K heat treatment the formation of yttrium aluminate phases, including Y3Al5O12 (YAG) with a reaction sequence described (note abstract, section 2, page 89, and page 91) and where the reaction continues over time as alumina present (page 91).
Additionally, Jiang article describes how rare earth silicates (RE2SiO5) can include by yttrium (Y) and ytterbium (Yb) silicates (note section 2, page 9020), and how Y2SiO5, Lu2SiO5 and Yb2SiO5 exhibit similar morphologies to CMAS corrosion with similar reaction effect (pages 9021-9022) even forming Yb3Al5O12 and Y3Al5O12 (Y and Yb aluminates) similarly in reaction with the aluminum and oxygen containing CMAS (note pages 9021-9022, Table 2, noting 1200 degrees C treatment temperature).
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  As a result, all the features of claims 1 and 10 would be provided by the combination of the references.  Furthermore, the features claims 2 and 3 would be provided from the suggested thickness and magnetron sputtering of Zhang article as discussed above.  Furthermore, the features of claims 7 and 8 would be provided by Spitsberg, and also Zhang article as discussed above. Furthermore, the features of claim 14  and 17 would be suggested by Spitsberg as discussed above, and Zhang article would also suggest that the layers could be applied by PS PVD as discussed above.  Furthermore, the features of claims 18 and 20 would also be suggested by Spitsberg as discussed above, and also Zhang article.  Furthermore, the features of claim 19 would be suggested by Spitsberg in combination with Zhang article where Spitsberg describes a silicon containing layer as discussed above, and Zhang would suggest that an acceptable way to provide a silicon layer for an EBC coating would be by PS PVD as discussed above.
Claim 6: As  to the temperature raising rate, Zhang article suggests a rate of 10 degrees C/min at least for CMAS testing to 1300 degrees (page 15960-15961), and this 
Claim 13: As to the heat treatment as a vacuum heat treatment, Zhang article provides the initial heat treating as a vacuum treatment (page 15960).  Mechnich article describes heat treatment in air, N2 or Co/N2 for the silicate/alumina reactions (page 89) and describes a reaction formula simply using the alumina and silicate materials (page 91).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the further heat treatment at higher temperatures also in vacuum with as low as possible additional oxygen in both heatings so the reactions are driven by the materials of the coatings and not by additional materials not desired with an expectation of predictably acceptable results, as Zhang article indicates how heat treatment can be provided in vacuum which would further indicate low or no amounts of other material and Mechnich article indicates air not needed for the heat treating, and the optimizing of the conditions would provide the heating features claimed. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Claims 15, 16: The layer thicknesses suggested by Spitsberg as discussed for claim 1 above would provide overlapping ranges to that taught, and it would have been obvious to optimize from these ranges, giving values in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Spitsberg in view of Zhang article, Mechnich article and Jiang article as applied to claims 1-3, 6-8, 10 and 13-20  above, and further in view of Zhang, et al “Oxidation and thermal shock resistant properties of Al-modified environmental barrier coating on SiCf/SiC composites” (hereinafter Zhang2 article).
Claim 11: As to the operating parameters of the magnetron sputtering method, Zhang article provides applying the aluminum film layer by magnetron sputtering (note section 2, page 15960), but does not give the parameters.  Zhang2 article describes applying an aluminum film layer by magnetron sputtering to a substrate as part of an environmental barrier coating (abstract, section 2, page 13076), where the parameters were described as including a direct current of 3 A with an aluminum target and a voltage of 150 V (section 2, page 13076).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spitsberg in view of Zhang article, Mechnich article and Jiang article to use the operating parameters of current of 3 A with an aluminum target and a voltage of 150 V as suggested by Zhang2 article with an expectation of providing a predictably acceptable aluminum film layer since Zhang article deposits an aluminum film layer as part of an environmental barrier coating formation with magnetron sputtering, and Zhang2 article also deposits an aluminum film layer as part of an environmental barrier coating formation with magnetron sputtering, and indicates parameters to use of a current of 3 A with an aluminum target .

Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive.
(A) As to the 35 USC 102 and 103 rejections using Zhang article as the primary reference, applicant argues that Zhang article would not disclose the raising the temperature to 1300-1350 degrees C and holding for 20-24 hours with a Yb3Al5O12 formed after heat treating the surface on which the aluminum layer is deposited, arguing that Zhang article has exposing the Yb2SiO5 coating to CMAS powders and then heated to 1300 degrees C for 24 hours, and the samples were used to observe the influence of the molten CMAS on reaction-induced microstructure changes, where in the present application CMAS powder is not used, where the CMAS would be calcium-aluminum-magnesium silicate with Ca and Mg elements not used in the present invention and giving completely different reaction conditions, and so fails to describe the 1300-1350 degrees C and holding for 20-24 hours claimed, and the article also does not mention the forming of Yb3Al5O12 claimed, and further since the reaction conditions with CMAS are completely different than that claimed, those skilled in the art cannot anticipate that Yb2SiO5 can be converted to Yb3Al5O12 in the reaction with CMAS powder at 1300 degrees C as disclosed in Zhang article, where it makes no reference to forming Yb3Al5O12.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”   Applicant has argued that the reaction conditions for reacting with CMAS are completely different than the reaction conditions for converting Yb2SiO5 to Yb3Al5O12, however, the Examiner disagrees. A temperature and time in the claimed range for such treatment is provided.  Again, while CMAS is also present, this would not prevent the reaction to Yb3Al5O12 from also occurring.  Applicant’s attorney argues that one skilled in the art cannot anticipate the Yb2SiO5 conversion to Yb3Al5O12 in the In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Furthermore, if applicant’s attorney is arguing this, the Examiner notes that the art of record to Jiang article would appear to contradict this as it shows that Yb2SiO5 when heat treated at a high temperature (in the example 1200 degrees C) for a period of time (4 hours in the example), with CMAS corrosion (so exposure to CMAS), Yb3Al5O12 is formed (note Table 2, page 9020 as to experimental conditions).  Therefore, Yb3Al5O12 would be expected in the presence of CMAS from one of ordinary skill in the art.  Further, the reaction with the CMAS also shows that reaction with aluminum and oxygen containing material can occur, so other aluminum and oxygen sources like alumina also expected to react with the Yb2SiO5.
(B) As to the 35 USC 103 rejection using Spitsberg as the primary reference, applicant argues that Zhang article does not disclose the raising the temperature to 1300-1350 degrees C for 20-24 hours, and applicant discovered that the problem with rare earth silicate environmental barrier coatings is that the silicate is easily decomposed into rare earth oxide and SiO2 during thermal spraying, with relatively low water –oxygen corrosion resistance, and there are micro-cracks in the coating surface, and these micro-cracks make it early for water and oxygen channels to form during 
The Examiner has reviewed these arguments, however, the rejection is maintained.  Zhang is not cited as to the specific reason to heat to 1300-1350 degrees C for 20-24 hours.  The reference does however, indicate that it would be possible to provide such heat treatment to the aluminum coated article, and also indicates that the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here, the references are relevant to providing a desirable rare earth silicate environmental barrier coating with improved service performance and service time (note as desired by applicant in the speciation as filed at 0007) with providing a sealant for CMAS/environmental attack protection as desired by Spitsberg (note 0022, which would thereby improve service performance/service time since protected).  The cited references are all in the same field of endeavor as applicant since concerned with rare earth silicate environmental barrier coatings (note Spitsberg, 0022, Zhang article, abstract, Mechnich article, abstract, Jiang article, abstract), and as well would be reasonably pertinent to applicant’s desire to further form rare earth aluminates of Re3Al5O12, for example and/or also protective coatings, with Spitsberg forming aluminates, and the other references indicating how reactions can occur to form .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718